I cannot agree that the evidence in this record is such as to demand a finding that petitioner was the dependent wife of the deceased, and to permit of no other finding. On September 22, 1928, a man of the Slavonic race was killed in the course of employment in the mine of the Standard Coal Company. In his application for work he had stated his name was Joe Melich, an Austrian, 45 years of age. Kate Lulich of Perusic, Yugoslavia (formerly a part of Austria), age 61 at the time of giving her deposition, is the petitioner *Page 604 
claiming as widow of Joe Lulich, otherwise known as Joe Melich. The important question in the case is whether the deceased workman was the husband of petitioner. I readily agree there was evidence before the commission from which a finding could have been made that the deceased was Joe Lulich, the husband of Kate Lulich, and, if I were permitted to make findings of fact, I would probably so find, but there is also evidence which casts grave doubt on the correctness of such a finding. The commission held ten hearings over a period of 4 years, and made available every reasonable opportunity for petitioner to prove her case. The evidence on many points is in sharp conflict. Many witnesses who knew Joe Lulich, a man who had worked at least part time in the mines at Bingham for many years, said that he had left the old country to come to America in about the year 1901, and some of these witnesses testified he had returned to his native land several times. Petitioner and other witnesses testified that Joe Lulich, the husband of petitioner, left Austria for America in about the year 1911 and that their youngest child was born in 1910. Petitioner said her husband had never returned since first he left. Petitioner's husband is shown, by certified copy of birth record, to have been born in 1867; hence he would have been 61 years of age in 1928. The deceased workman in his application for employment stated he was 45 years of age. Several witnesses who knew him at the Standard mine, including the physician who had examined him physically, and others who knew him at the Sweet mine, testified he appeared to be 45 to 50 years of age.
The question for decision was one of identity. Only one witness was produced who claimed to have known the Joe Lulich who worked at Bingham and also the man who was killed at the Standard mine. She testified he was one and the same person. A great deal of the testimony given by witnesses, called on behalf of petitioner, added to the confusion. It is not for this court to pass on the credibility of witnesses, the weight of the testimony, or to determine *Page 605 
where lies the preponderance of evidence. That duty is exclusively for the Industrial Commission. R.S. Utah 1933, 42-1-79. This court, in a long line of decisions, has refused to substitute its judgment for that of the Industrial Commission in cases involving merely the preponderance of the evidence.
As I view the record before us, we must weigh evidence and pass on credibility of witnesses in order to refuse approval of the decision of the commission. There being evidence of a substantial character which supports the findings, the decision of the commission should be affirmed.